Citation Nr: 0922863	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
status-post total left hip arthroplasty.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from September 1943 to July 1946 and from June 1948 to June 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case was originally granted service 
connection for residuals of a dislocated left hip with a 
fractured acetabulum and traumatic arthritis in a rating 
decision dated September 1977.  The RO evaluated the 
Veteran's disability as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, effective July 25, 1977.  
Subsequent rating decisions dated June 1982 and August 1987 
continued the Veteran's 10 percent evaluation for a left hip 
disability.

In March 2003, the Veteran underwent a total left hip 
arthroplasty at a VA medical facility.  The RO subsequently 
awarded the Veteran a temporary total evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5054 following this 
procedure, effective March 24, 2003.  See April 2003 rating 
decision.

The RO then issued a rating decision in October 2004 in which 
it proposed to reduce the Veteran's disability evaluation for 
residuals of his total left hip arthroplasty to 70 percent.  
The RO implemented this action in the February 2005 rating 
decision currently on appeal and reduced the Veteran's 
disability evaluation to 70 percent, effective June 1, 2005.  
The Veteran timely perfected this appeal.

According to Diagnostic Code 5054, a 100 percent evaluation 
is assigned for one year following the implantation of the 
hip prosthesis.  A 90 percent evaluation is assigned for 
painful motion or weakness following the implantation of the 
prosthesis such as to require the use of crutches.  A 70 
percent evaluation is assigned for markedly severe residual 
weakness, pain, or limitation of motion following 
implantation of the prosthesis.  A 50 percent evaluation is 
assigned for moderately severe residuals of weakness, pain or 
limitation of motion, while a 30 percent evaluation is the 
minimum rating for a prosthetic replacement of a hip joint.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, 
where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2008).  

The Veteran in this case was afforded a VA Compensation and 
Pension (C&P) joints examination in September 2004.  However, 
the VA examiner failed to include a discussion as to whether 
the Veteran's symptoms following his total left hip 
arthroplasty required him to use any assistive devices for 
walking such as crutches.  Accordingly, the Board finds that 
the Veteran should be afforded a new VA examination to 
address these issues.  Notably, the Veteran and his wife have 
submitted statements to VA in April 2005 and May 2008 that 
the Veteran uses a cane, and occasionally, a walker, scooter, 
or wheelchair.  However, the Board also notes that the 
Veteran has a variety of other ailments, including 
hypertension, carotid stenosis, dementia, and a history of 
cerebrovascular accident with visual impairment.  See January 
2006 VA primary care provider note.       

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from March 15, 2006 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from March 15, 2006 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of the 
remand, provided that the Veteran 
completes the required authorization 
forms.

2.  After the above development is 
completed, the RO should schedule the 
Veteran for a VA joints examination as 
assess the nature and severity of the 
residuals of his total left hip 
arthroplasty.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

In particular, the examiner is asked to 
include a discussion about the ranges of 
motion of the left hip.  The examiner 
should also state whether the residuals of 
the total left hip arthroplasty manifested 
by weakened movement, excess fatigability, 
incoordination or pain, and if so, whether 
there is an additional loss of range of 
motion as a result of these symptoms.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
should also note whether the Veteran 
requires any assistive devices for 
walking, and if possible, express an 
opinion as to whether use of such devices, 
if any, is the result of the residuals of 
the total left hip arthroplasty.  The 
examiner must provide a complete rationale 
for any stated opinion. 

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


